Citation Nr: 0531778	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disorder, 
including as secondary to service connected residuals of a 
fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1957 to January 1963 and from May 1963 to May 
1965.  He subsequently served in the Army Reserves.  He was 
recalled to active duty in November and December 1990 in 
support of Operation Desert Storm/Shield.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board of Veterans' Appeals (Board) in a November 2004 
decision denied the claim for service connection for a low 
back disorder as due to the veteran's service connected right 
knee disorder and remanded the claim for service connection 
for a low back disorder as secondary to the veteran's service 
connected residuals of a right ankle fracture.  


FINDINGS OF FACT

1.  The veteran has spondylolisthesis of L4-5 which is of 
congenital origin.  

2.  A magnetic resonance imaging of the lumbar spine in 
December 1999 showed a disc bulging, with possible 
herniation, at L5-S1 and moderate bilateral facet hypertrophy 
at L5-S1.  There was mild to moderate disc bulging at L4-5 
with evidence of narrowing of the thecal sac from a 
combination of disc bulging and increased fat in the 
posterior epidural space.  

3.  The veteran's service connected disabilities include a 
right knee disorder, rated as 30 percent disabling after a 
total knee replacement; residuals of a fracture of the right 
ankle, rated as 20 percent disabling; and degenerative joint 
disease of the right hip, rated as 20 percent disabling.  

4.  Competent medical evidence indicates the veteran's 
service connected disabilities have aggravated his low back 
disorder.  


CONCLUSION OF LAW

The veteran's low back disorder was aggravated by his 
service-connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2005).  Allen v. 
Brown, 7 Vet. App. 439 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The decision 
below grants the benefit sought.  For that reason, no 
further consideration is required as to whether the 
veteran has been properly notified and assisted under 
VCAA.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

In Allen v. Brown, 7 Vet. App. 439 (1995) it was clarified 
that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

Factual Background and Analysis.  The veteran has not 
asserted his current low back disorder began in service, 
during the initial post service year, or that is was 
aggravated in service.  He has limited his claim to the 
theory that his service connected residuals of a fracture of 
the right ankle, subsequent right knee disorder and right hip 
degenerative joint disease, caused him to develop his current 
low back symptoms.  

The medical evidence presents a complex combination of low 
back pathology.  The veteran has spondylolisthesis of L4-5, 
which no one has disputed is a congenital disorder.  (The 
presumption of soundness is not applicable in this instance 
as the veteran was not examined prior to his entrance onto 
active duty during his service in the Army Reserves.)  In 
addition, X-rays of the low back revealed degenerative 
arthritic changes at L4-5.  An MRI in December 1999 showed a 
disc bulging, with possible herniation, at L5-S1 and moderate 
bilateral facet hypertrophy at L5-S1.  There was mild to 
moderate disc bulging at L4-5 with evidence of narrowing of 
the thecal sac from a combination of disc bulging and 
increased fat in the posterior epidural space.  

While on duty with the Army Reserves in May 1983, the veteran 
fell off the top of a tanker and sustained a fracture of the 
right medial malleolus.  The fracture was casted but failed 
to heal.  A bone graft from the right hip was performed in 
September 1983 to repair the fracture of the right medial 
malleolus.  X-rays in March 1984 demonstrated the presence of 
two screws and osteoporosis in the bone of the right ankle.  
Service connection for residuals of a right ankle fracture 
was granted in a June 1984 rating decision.  

Subsequently, the veteran developed pain in the right knee.  
It was determined he had sustained a twisting injury to the 
right knee in 1983 during his fall.  In February 1988 the 
veteran had surgery to repair internal derangement of the 
right knee with a partial resection of the medial meniscus 
and chondral shaving of the medial femoral condyle.  In a 
February 1989 rating decision, service connection was granted 
for the right knee disorder.  After developing severe 
arthritis of the right knee joint, and attempting to 
alleviate his pain with a brace and medication, a right total 
knee arthroplasty was performed in March 2001.  

VA X-rays in February 2003 revealed severe degenerative joint 
disease of the right hip.  During the pendency of this 
appeal, the RO in an August 2003 rating decision granted 
service connection for degenerative joint disease of the 
right hip.  At an informal hearing in July 2004, the veteran 
raised a claim for service connection for a his low back as 
secondary to his service-connected degenerative joint disease 
of the right hip.  

The Board has concluded the veteran's service connected 
disorders, in combination, have aggravated his low back 
disorder.  

There are three medical opinions in the claims folder which 
address the role played by the veteran's service connected 
disabilities in the development of his low back disorder.  

In January 2003 a VA physician conducted an orthopedic 
evaluation of the veteran's low back.  He concluded that X-
rays showed mild spondylolisthesis of L4-L5, which he noted 
was a congenital disorder.  The veteran reported the onset of 
low back symptoms in 1989.  The veteran felt that his lower 
extremities were "out of kilter" due to his service-
connected right knee and ankle problems.  The veteran denied 
sustaining any low back injuries after service.  The veteran 
had a moderate limp on the right and used a cane.  In 
February 2003, the veteran was again examined to address the 
relationship between the veteran's right ankle disorder and 
his degenerative joint disease of the right hip.  The veteran 
first developed left hip pain about ten years ago.  He 
attributed his right hip disorder to the bone that was taken 
out of his right iliac bone to repair his ankle fracture.  
The VA examiner stated that the right hip condition was not 
due to the right knee disorder, but was related.  It was not 
caused by, but aggravated by the service connected injury.  
After the VA orthopedic examiner received and reviewed the 
veteran's X-rays he wrote and addendum to the January 2003 VA 
examination report.  In February 2003, he wrote that the low 
back was not related to, or aggravated by the right knee 
condition.  The low back condition was minor and fully 
compatible with the veteran's age.  The X-rays of the ankle 
taken in February 2003 revealed only a plantar calcaneal 
spur.  There were accessory ossicles of the dorsal aspect of 
the anterior talus.  The ankle joint was unremarkable with no 
degenerative joint disease identified.  

In response to the November 2004 remand, a VA examination was 
conducted in March 2005.  The purpose of the examination was 
to determine if there was a causal relationship between the 
veteran's right ankle disorder and the veteran's low back 
pathology.  The VA examiner reviewed the claims folder.  He 
wrote the following:

I have done comprehensive review of the 
claims file.  It is not at least as 
likely as not that the arthritis of the 
lumbar spine is permanently worsened by 
the service connected right ankle 
disability.  Aggravation of the lumbar 
spine is not present due to the service 
connected right ankle disability.  The 
range of motion of both ankles permit him 
to have a fairly normal gait with the 
present gait, and the arthritis of the 
lumbar spine is in keeping with what one 
would normally expect in the normal aging 
process.  It is not at least as likely as 
not that his arthritis of the lumbar 
spine was permanently worsened by the 
service connected right ankle, and 
aggravation is not present.  

The veteran's private physician, an orthopedic surgeon, wrote 
the following opinion in July 2005.  He wrote in part as 
follows:

(The veteran) first came in contact with 
our orthopedic office in 1995 at which 
time his evaluation revealed a 54 year 
old male with a long standing history of 
joint arthritides, joint pain.  He was 
noted to have the majority of the 
symptoms regarding his right knee and his 
right ankle.  Upon evaluation on February 
6, 1995, he was noted to have findings 
consistent with right knee 
osteoarthritis, severe.  Radiographic 
studies at the time revealed 
tricompartmental osteoarthritis of the 
right knee with similar early changes 
about the left knee.  

Radiographs of the pelvis revealed 
degenerative arthritis of the right hip 
and moderate osteoarthritis of the left 
hip.  

A right total knee arthroplasty was 
performed on March 21, 2001, after 
failure of treatment with an unloader 
brace, corticosteroid injection, weight 
reduction exercise program and other 
conservation methods of treatment.  He 
was subsequently treated for a 
progressive osteoarthritis of his right 
hip on September 14, 2004 at which time 
he underwent a right total hip 
arthroplasty.  

It is with a reasonable degree of medical 
certainty that (the veteran) has 
developed post traumatic arthritis about 
his right knee secondary to his previous 
open meniscectomy of his right knee 
during his service connected period.  The 
above-defined surgery to his right knee 
was necessary and appropriate for post 
traumatic arthritis of this knee.  It is 
noted that he has service connected 
injuries related to his right ankle 
fracture which included right pelvic bone 
graft.  He has developed over time lower 
back pain secondary to this morbidity of 
the bone graft site on the right site.   

Previous work up of back condition 
including MRI showing bulging disc is a 
direct result of his service connected 
injuries.  

The VA examiner stated the spondylolisthesis of L4-L5 was 
congenital in origin and no medical evidence in the claims 
folder disputes that fact.  The Board has concluded the 
evidence demonstrates the veteran has a congenital low back 
disorder, spondylolisthesis of L4-L5.  The veteran also has 
developed generalized arthritis on both sides of his body, in 
both hips, and both knees.  Those facts establish that the 
veteran has disorders of the low back which are unrelated to 
service or a service related disorder.  

In addition to his degenerative arthritis of the low back, an 
MRI demonstrates the development of bulging discs in the 
lumbar spine.  The veteran's private physician has attributed 
the development of bulging discs to the veteran's service-
connected right knee, ankle and hip disorders.  

At his hearing before a Hearing Officer at the RO in 
September 1999 the veteran testified he walked with an 
altered gait.  He favored his right side.  The VA records of 
treatment do include statements from the veteran that he had 
fallen due to his right knee giving way.  That is consistent 
with the medical records which indicate that prior to his 
right total knee replacement a brace was necessary to support 
the right knee.  Current VA examination reports have noted 
the veteran walks with a limp and uses a cane for ambulation.  
The VA examiner in March 2005 opined that the right ankle did 
not affect the veteran's low back as the veteran had full 
range of motion of his ankle and therefore had a fairly 
normal gait.  That statement implies that alteration of the 
veteran's gait would have an affect on his low back.  

The opinions of the VA physicians and the veteran's private 
orthopedist taken as a whole, while seeming in conflict, 
actually present a picture of a low back disorder, 
spondylolisthesis of L4-L5, which was aggravated by the 
veteran's altered gait.  That aggravation then causes the 
development of the bulging discs of the low back, due to 
falls related to instability of the right knee and stress on 
the low back from the right hip.  

Service connection for a low back disorder is warranted, 
based on a finding that the veteran's service connected 
disorders of the right hip, knee and ankle, aggravated the 
veteran's low back disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  


ORDER

Service connection for a low back disorder, due to 
aggravation by service-connected right ankle, knee and hip 
disorders, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


